PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Opopop, Inc.
Application No. 16/174,248
Filed: October 29, 2018
For: POD-BASED GRAIN POPPING APPARATUS AND METHODS OF POPPING GRAINS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 1, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and submit an oath or declaration, as required by the Notice of Allowance and Fee(s) Due and Notice Requiring Inventor’s Oath or Declaration, mailed December 6, 2021 and December 10, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is March 8, 2022. A Notice of Abandonment was mailed March 22, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600, and an executed Declaration under 37 CFR 1.63 for Inventor Tejinder Grewal, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/LASHAWN MARKS/
Paralegal Specialist, OPET